Citation Nr: 1107885	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-11 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Jackson County Hospital in Marianna, Florida 
on August 21, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 determination by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) located in 
Gainesville, Florida, that denied the Veteran's claim for 
reimbursement for, or payment of, unauthorized medical expenses 
for treatment of a spider bite on August 21, 2008, from Jackson 
County Hospital.

The Board notes that the following issues will be addressed in a 
separate decision: entitlement to service connection for hearing 
loss and tinnitus, entitlement to an effective date earlier than 
November 25, 20009 for the grant of total disability rating based 
on individual unemployability (TDIU); an effective date earlier 
than November 25, 20009 for the establishment of Dependent's 
Educational Assistance; a rating in excess of 50 percent for a 
right shoulder disability, to include the issue of an effective 
date earlier than November 25, 2009 for the grant of the 50 
percent rating; a rating in excess of 10 percent for a forehead 
scar, to include the issue of an effective date earlier than 
November 25, 2009 for the grant of the compensable rating; and a 
rating in excess of 20 percent for a right thumb disability.  

Additionally, the issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU) was denied by 
an October 2009 Board decision.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, in a May 
2010 Order, the Court remanded the claim for a TDIU.  However, 
the RO granted entitlement to a TDIU in a March 2010 rating 
decision; and the Veteran's appeal of that issue has therefore 
become moot.


FINDINGS OF FACT

1.  The Veteran received medical care at Jackson County Hospital 
in Marianna, Florida on August 21, 2008.  

2.  On August 21, 2008, service connection was in effect for 
right scapular instability, status post serratus anterior palsy 
with complete frozen shoulder, rated as 40 percent disabling; 
post operative flexor tendon transplant, right major thumb, rated 
as 20 percent disabling; and a scar of the forehead, rated as 
noncompensably disabling.  At that time, the Veteran was not in 
receipt of a total rating based on individual unemployability due 
to service-connected disabilities; service connection was not in 
effect for a spider bite or any residuals thereof, nor has a 
spider bite been associated with or held to be aggravating his 
service-connected disabilities.

3.  The condition for which the Veteran received care was not of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to the Veteran's life or health.

4.  A VA facility was available.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at Jackson County Hospital in 
Marianna, Florida on August 21, 2008, are not met. 38 U.S.C.A. §§ 
1703, 1725 (West 2002); 38 C.F.R. §§ 17.54, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with 
significant changes in VA's duty to notify and assist.  
Regulations implementing the VCAA have also been published.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There is no 
indication in the VCAA that Congress intended the act to revise 
the unique, specific claim provisions of Chapter 17, Title 38 of 
the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002). 
 
Nevertheless, the Board points out that the VAMC has explained to 
the Veteran the basis for the finding that the medical expenses 
incurred on August 21, 2008, were not covered by VA.  The Veteran 
has been afforded the opportunity to present information and 
evidence in support of the claim.  In fact, per his request, he 
was scheduled for a personal hearing before the Board, but he 
failed to appear.  The Board finds that these actions satisfy any 
duties to notify and assist owed the Veteran in the development 
of his claim. 

The Veteran argues that he is entitled to reimbursement or 
payment of medical expenses on the basis that it was for 
treatment of a medical emergency for which a VA medical facility 
was not feasibly available.  Specifically, the Veteran has 
asserted that although he was offered transportation and 
treatment at the Tallahassee VA Outpatient Clinic (OPC), because 
the clinic was more than an hour away, he sought treatment at 
Jackson County Hospital due to the emergent nature of his 
condition.     

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service- connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who has 
a total disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran who 
is a participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such Veteran's 
entrance into a course of training, prevent interruption of such 
course of training, or hasten the return to such course of 
training; and (3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  See also 38 
C.F.R. § 17.120 (2010).  The Court has held that all three of 
these statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

On August 21, 2008, service connection was in effect for right 
scapular instability, status post serratus anterior palsy with 
complete frozen shoulder, rated as 40 percent disabling; post 
operative flexor tendon transplant, right major thumb, rated as 
20 percent disabling; and a scar of the forehead, rated as 
noncompensably disabling.  At that time, the Veteran was not in 
receipt of a total rating based on individual unemployability due 
to service-connected disabilities; service connection was not in 
effect for a spider bite or residuals thereof, nor has a spider 
bite been associated with or held to be aggravating his service-
connected disabilities.

The relevant evidence of record reveals that the Veteran sought 
treatment for a spider bite at the Marianna VA Client-Based 
Outpatient Clinic (CBOC).  The Veteran was advised that his 
primary care physician was at the Tallahassee VA OPC and that he 
could be transported to Tallahassee by ambulance for treatment.  
The Veteran declined to be transported and thereafter sought 
treatment for the spider bite at Jackson County Hospital.  

Medical records from Jackson County Hospital dated in August 2008 
reflect that the Veteran was seen with complaints of a tender red 
spot on his buttock.  The discharge diagnosis was noted to be 
cellulitis and an abscess of the buttocks.  

The treatment at issue was thus not rendered for a service-
connected disability or one associated therewith.  Based on this 
fact, the Veteran does not meet the criteria for entitlement 
under 38 U.S.C.A. § 1728(a) (West 2002).  However, consideration 
must be given to whether he is entitled to payment for such care 
under 38 U.S.C.A. § 1725 (West 2002).  See also 38 C.F.R. §§ 
17.1000-1008 (2010).

Section 1725, Title 38, United States Code, was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. L, 
No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To 
be entitled to the payment for emergency care under this Act, the 
evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive 'and' in a statutory 
provision meant all of the conditions listed in the provision 
must be met). 

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect 
a legislative change in that statute, effective October 10, 2008.  
Specifically, the change of interest is that the word 'shall' in 
the first sentence, replaced the word 'may.'  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 10, 
2008, payment of such medical expenses was not mandatory even if 
all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement. 
 
Under both the former and revised versions of § 1725, the 
definition of the term 'emergency treatment' was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B). 
 
A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of 'emergency treatment' was met.  
Under the former version, treatment is considered emergent until 
the Veteran is transferred safely to a Department facility or 
other Federal facility and such facility is capable of accepting 
such transfer.  Under the revised version, 'emergency treatment' 
is continued until such time as the veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility accepts 
such transfer if--(I) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility. 
 
The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009). 

In the present case, the Veteran is not seeking prospective 
relief by way of the payment of monthly disability compensation 
payments, but rather is seeking reimbursement for a debt or 
financial obligation previously incurred on May 21, 2008.  Thus, 
the Board finds that the regulatory change should not be applied 
retroactively, and will apply the definition of 'emergency 
treatment' in effect prior to October 10, 2008.

Initially, in adjudicating a claim for payment or reimbursement 
of medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for non-VA medical care 
received at a private facility.  38 U.S.C.A. § 1703(a) (West 
2002); 38 C.F.R. § 17.54 (2010).  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

In this case, the Veteran does not claim, and the evidence does 
not establish, that VA provided authorization for the Veteran to 
receive the medical care at issue. 

Furthermore, the Veteran does not meet the criteria listed above.  
Although Jackson County Hospital's emergency department provides 
emergency care to the public, according to the VA medical 
professional who reviewed this claim in September 2008, using the 
prudent person standard, the care at issue was non-emergent.  The 
evidence of record does not otherwise suggest that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  The medical records from Jackson County Hospital do not 
indicate necessity for any acute intervention for the spider bite 
which was diagnosed as cellulitis and an abscess.  

The Board thus finds that the care rendered on August 21, 2008, 
was not of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the Veteran's life or 
health.  Based on this finding, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at Jackson County Hospital in 
Marianna, Florida on August 21, 2008, are not met.  The evidence 
in this case is not in relative equipoise; therefore, the 
benefit-of-the- doubt rule is not for application.  Rather, as a 
preponderance of the evidence is against the claim, it must be 
denied.

While the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant statutes 
and regulations. The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that 'no equities, no matter 
how compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.'  
Smith v. Derwinski,  2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)]. 
 
Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against reimbursement or 
payment for the unauthorized private medical care that the 
Veteran received at the non-VA hospital on August 21, 2008, under 
the provisions of 38 U.S.C.A. § 1725. 


ORDER

Payment of unauthorized medical expenses for services rendered at 
Jackson County Hospital in Marianna, Florida on August 21, 2008, 
is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


